PER CURIAM.
Timothy Johnson has appealed an order of the trial court summarily denying his motion for post-conviction relief pursuant to Rule 3.850, Florida Rules of Criminal Procedure. We affirm.
Johnson pled guilty to and was convicted of forgery, credit card fraud and burglary, and was sentenced as an habitual offender in February 1991. He filed the instant motion in January 1992, alleging that he *52could not properly be sentenced as an habitual offender in that section 775.084, as amended by Ch. 89-280, Laws of Florida, violated the single-subject rule of the Florida Constitution. See Johnson v. State, 589 So.2d 1370 (Fla. 1st DCA 1991). The trial court denied the motion, finding that review of Johnson was pending in the Florida Supreme Court and thus the case was not yet final.
The motion was correctly denied. The constitutionality argument raised by Johnson will not be considered if habitualization would have occurred under the pre-amendment statute. King v. State, 585 So.2d 1199 (Fla. 1st DCA 1991). Johnson does not allege in his motion nor can we determine from his petition that he would not have been habitualized under the pre-amendment statute. Therefore, he states no grounds for relief on this issue, and the motion was properly denied.
Affirmed.
JOANOS, C.J., and BOOTH and MINER, JJ., concur.